947 F.2d 941
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Joseph Marion HEAD, Jr., Plaintiff-Appellant.
No. 91-7203.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 30, 1991.Decided Oct. 25, 1991.

Appeal from the United States District Court for the Western District of North Carolina, at Shelby.   Woodrow Wilson Jones, Senior District Judge.  (CA-91-133-SH)
Joseph Marion Head, Jr., appellant pro se.
W.D.N.C.
AFFIRMED IN PART AND DISMISSED IN PART.
Before K.K. HALL and PHILLIPS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Joseph Marion Head appeals from the district court's order denying relief under 42 U.S.C. § 1983 and 28 U.S.C. § 2254.   Our review of the record and the district court's opinion discloses that this appeal is without merit for the reasons stated by the district court.   In re:  Head, No. CA-91-133-SH (W.D.N.C. Aug. 6, 1991).   Accordingly, we affirm the denial of relief under section 1983 and dismiss the appeal from the denial of habeas relief.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.   A certificate of probable cause to appeal is denied.


2
AFFIRMED IN PART, DISMISSED IN PART.